In re Social Services Dept, of; — Other(s); applying for supervisory and/or remedial writs; Parish of Orleans Orleans, Parish Juvenile Court, No. 90-15206WE; to the Court of Appeal, Fourth Circuit, No. 90CW-1529.
Granted. Judgment of the trial court is amended to delete order preventing Department of Social Services from proceeding further in this matter. Trial judge is ordered to appoint private counsel either pro bono or with the understanding that counsel’s fee be submitted to the Office of Risk Management for payment according to usual procedure. Otherwise, denied.